PER CURIAM.
Kristopher Todd Curl (movant) pleaded guilty to robbery in the first degree, § 569.-0201 (Count I), and armed criminal action, § 571.015.1 (Count II). He was sentenced to consecutive terms of imprisonment of 15 years for Count I and 3 years for Count II. Following incarceration, movant filed a Rule 24.035 motion in the Circuit Court of Greene County, Missouri. The trial court dismissed movant’s motion without an evidentiary hearing because it was not filed within the time prescribed by Rule 24.035(b). This court affirms.
Movant presents one point on appeal. He contends the trial court erred in dismissing his Rule 24.035 motion “because the absolute deadline imposed by Rule 24.035(b) operated to arbitrarily deny [movant] his right to due process ... in that the rule makes no provision for the late filing of a postconviction motion for good cause shown.”
The pertinent provision of Rule 24.035(b) states:
The motion shall be filed within ninety days after the movant is delivered to the custody of the department of corrections. Failure to file a motion within the time provided by this Rule 24.035 shall constitute a complete waiver of any right to proceed under this Rule 24.035.
“The time limitations of Rule 24.035 have withstood constitutional scrutiny. Day v. State, 770 S.W.2d 692, 695 (Mo. banc), cert. denied sub nom. Walker v. Missouri, 493 U.S. 866, 110 S.Ct. 186, 107 L.Ed.2d 141 (1989).” State v. Vidal, 843 S.W.2d 392, 394 (Mo.App.1992).
No error of law appears. Further opinion would have no precedential value. The order of the trial court dismissing movant’s Rule 24.035 motion is affirmed in compliance with Rule 84.16(b).
All concur.

. References to statutes are to RSMo 1986.